                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          DOCKET NO: 3:09-CR-00107-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
CHRIS LASHAWN FORD,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Ford’s Motion to Reduce Sentence Pursuant to the

First Step Act of 2018. (Doc. No. 76). In light of United States v. Wirsing, 943 F.3d 175 (4th Cir.

2019), the Government agrees that the Court should reduce Ford’s sentence. Having held a hearing

to consider the motion, the Court finds that Ford is eligible for a sentence reduction and that such

a reduction is warranted in this case. Accordingly, the Court enters the following Order.

       IT IS, THEREFORE, ORDERED that Ford’s Motion to Reduce Sentence Pursuant to

the First Step Act of 2018 (Doc. No. 76) is GRANTED, and the Court hereby orders that Ford’s

term of imprisonment is reduced to an aggregate sentence of TIME SERVED PLUS FOUR

DAYS. Therefore, Ford shall be released on Monday, January 20, 2020.

       IT IS FURTHER ORDERED that, upon release from imprisonment, Ford shall be placed

on supervised release for a term of four years on all remaining counts.

       All other terms and conditions of Ford’s sentence remain in full force and effect.

                                            Signed: January 16, 2020
